                             Case 1:19-cv-07136-LLS Document 138 Filed 06/03/21 Page 1 of 4
~
C
    ··i ..... !:) ,
        ., 1 d
                      GI f,1.1--\ 1LCase 1:19-cv-07136-LLS
                             1                                 Document 137 Filed 06/03/21 Page 1 of 4
~




                                                                                                    ~ soc ~f)'1Y ..                . ..     JI
                                                                                                 f
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF NEW YORK                      DOC l:\I L     r                        .
                       AMERICAN BROADCASTING                                                        ELE CTRONICALLY              FILED .
                       COMP A NIES, INC. , DISNEY                                                   DOC#:
                       ENTERPRISES, INC., TWENTIETH                                                 DATEF-IL_E_D_:_
                                                                                                                  t _/J_J _L _) _,
                                                                                                                                ., - ,,-.
                       CENTURY FOX FILM CORPORATION,
                       CBS BROADCASTING INC ., CBS STUDIOS
                       INC. , FOX TELEVISION STATIONS, LLC,
                       FOX BROADCASTING COMP ANY, LLC ,
                       NBCUNIVERSAL MEDIA, LLC,
                       UNIVERSAL TELEVISION LLC, and OPEN                    No. 19-cv-7136 (LLS)
                       4 BUSINESS PRODUCTIONS, LLC,

                                       Plaintiffs,

                                 V.

                        DA YID R. GOODFRIEND and SPORTS
                        FANS COALITION NY, INC.,

                                       Defendants.


                                           JOINT STIPULATION AND t p ~ ] ORDER

                             Plaintiffs American Broadcasting Companies, Inc. , Disney Enterprises, Inc. , Twentieth

                      Century Fox Film Corporation, CBS          Broadcasting Inc., CBS Studios Inc ., Fox Television

                      Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

                      Television LLC, and Open 4 Business Productions, LLC ("Plaintiffs"), and Defendants David R.

                      Goodfriend and Sports Fans Coalition NY, Inc. ("Defendants"), by and through their counse I,

                      respectfully submit this Joint Stipulation and Proposed Order in the above-captioned matter.

                             On May 6, 2021, the parties filed their opening motions for summary judgment and

                      supporting materials, which included documents with confidentiality designations produced by the

                      parties , as well as non-parties.   The parties filed motions to seal for their summary judgment

                      motions and supporting materials, ECF Nos. 107, 115, 118, which the Court denied for having

                      insufficient support and being too non-specific to comply with Lugosch v. Py ramid Co,, 435 F.3d
       Case 1:19-cv-07136-LLS Document 138 Filed 06/03/21 Page 2 of 4
         Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 2 of 4




110, 126 (2d Cir. 2006). ECF No. 136. The aforementioned process, however, did not provide

the parties the opportunity to move to seal their confidential information that was filed by their

opposing parties, nor did it afford non-parties AT&T,Inc., DIRECTV, LLC, DISH Network Corp.,

or Charter Communications, Inc. the opportunity to move to seal their confidential information.

As such, the parties and non-parties have met and conferred, and propose the following program

for the remainder of summary judgment filings, as well as filings related to motions objecting to

the reliability of expert testimony and motions in limine:

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court's approval, that the

parties and non-parties shall in good faith comply with the following program, subject to such

exceptions and alterations as experience may show to be necessary:

        1. To the extent any party or non-party seeks to submit a specific request to seal following

           the Court's May 14, 2021 Order, they shall do so by June 11, 2021;

       2. The parties' briefs and evidentiary materials related to the parties' oppositions and

            replies to summary judgment motions ("Summary Judgment Filings") shall be filed

            under seal;

        3. Within five days of filing, the parties shall identify to non-parties the portions of their

            Summary Judgment Filings that include the non-parties ' materials that were produced

            with confidentiality designations.

        4. Within 14 days after the party's identification        of materials with confidentiality

            designations, the non-party shall identify to the party the portions of the materials it

            claims should be kept redacted.

        5. Within seven days of such identification, the parties and non-parties will submit

            requests to seal any materials they claim should be redacted and/or filed under seal.




                                                  2
Case 1:19-cv-07136-LLS Document 138 Filed 06/03/21 Page 3 of 4
 Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 3 of 4




6. The Court will then rule on the parties' and non-parties' motions to seal.

7. Within five days of receiving the Court's Order on the motions to sea~ the parties will

   re-file their Summary Judgment Filings according to the Court's Order.

8. This same process shall be used with respect to the filing of Motions Objecting to the

    Reliability of Expert Testimony and Motions in Limine.




                                          3
     Case 1:19-cv-07136-LLS Document 138 Filed 06/03/21 Page 4 of 4
          Case 1:19-cv-07136-LLS Document 137 Filed 06/03/21 Page 4 of 4




Dated: June 3, 2021                               Respectfully submitted,


Isl Elizabeth E. Brenckman                        Isl Thomas G. Hentoff
R. David Hosp                                     Gerson A . Zweifach
Mark S. Puzella (pro hac vice)                    Thomas G. Hentoff (pro hac vice)
Sheryl Koval Garko (pro hac vice)                 Joseph M. Terry (pro hac vice)
Caroline Koo Simons                               Tian Huang (pro hac vice)
Laura B. Najemy (pro hac vice)                    Jean Ralph Fleurmont (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                Angelica Nguyen
222 Berkeley Street, Suite 2000                   WILLIAMS & CONNOLLY LLP
Boston, MA 02116                                  725 Twelfth Street, N. W.
Tel: (617) 880-1800                               Washington, DC. 20005
dhosp@orrick.com
mpuzella@orrick.com                               650 Fifth A venue
sgarko@orrick.com                                 Suite 1500
cs imons@orrick.com                               New York, NY 10019
lnajemy@orrick.com
                                                  Tel: (202) 434-5000
Elizabeth E. Brenckman                            gzweifach@wc.com
Lindsay Rindskopf                                 thentoff@wc.com
ORRICK, HERRINGTON & SUTCLIFFE LLP                jterry@wc.com
51 West 52nd Street                               thuang@wc.com
New York, NY 10019                                jfleurmont@wc .com
Tel: (212) 506-5000                               anguyen@wc.com
e brenc kman@orrick.com
lrindskopf@orrick.com                             Attorneys for All Plaintiffs

Mitchell L. Stoltz                                Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                    Erin E. Murphy (pro hac vice)
815 Eddy Street                                   KIRKLAND & ELLIS LLP
San Francisco, CA 94109                           1301 Pennsylvania Avenue , NW
Tel: (415) 436-9333                               Washington, DC 20004
mitch@eff.org
                                                  Tel: (202) 389-5000
Attorneysfor Def endants DavidR. Goodfriend       paul.clement@ kirkland.com
and Sports Fan s Coalition N Y, Inc.              erin.murphy@ kirkland.com

            ~                                     Attorneys for Plaintiffs Fox Television
On this   J- day of June, 2021,                   Stations, LLC and Fox Broadcasting
                                                  Company, LLC
Approved By:


The Honorable Louis L. Stanton
United States District Judge



                                              4
